EXHIBIT 10.1(d) Jane P. Faulkenberry Senior Vice President 918-588-6272 FAX: 918-280-3368 Jfaulkenberry@bokf.com January 1, 2006 Ms. Debra Roe Chief Financial Officer The Monarch Cement Company treet Humboldt, KS 66748 RE: Fourth Amendment to Agreement dated January 1, 2001 between The Monarch Cement Company ("Borrower") and Bank of Oklahoma, N.A. ("Lender") in the aggregate amount of $35,000,000 (the "Loan Agreement"), as amended by First Amendment dated December 31, 2002, Second Amendment dated December 31, 2003 and Third Amendment dated December 31, Dear Debbie: Bank of Oklahoma, N.A. ("Lender") is pleased to renew and modify the Loan Agreement subject to the terms of this letter agreement ("Fourth Amendment'). Subject to the terms of the Loan Agreement, as amended, and this Fourth Amendment, the Commitment will be: 1) a $25,000,000 Term Loan ('Term Loan')with a balance as of December 27, 2005 of $23,613,405.13 and 2) a $10,000,000 Revolving Line of Credit ("Revolving Line") that is a renewal of the $10,000,000 Revolving Line subject to the terms of this letter amendment ('Fourth Amendment'). Section 2 of the Loan Agreement is hereby deleted andreplaced with the following: 2.
